DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 112(f)
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
In line 10 of claim 1, the claim limitation “fixing means” has interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “fixing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In line 2 of claim 4, the claim limitation “blocking means” has interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional 
Because the claim limitation invokes 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing by reference characters, in response to this Office action. 
If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 1 should be revised to include line indentations which separate structural elements, in accordance with 37 CFR 1.75(i).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In line 10 of claim 1, the term “fixing means” invokes 112(f) as discussed above.  However, the specification does not clearly point out the structure which corresponds to the generic placeholder in the claim and therefore the claim interpretation provided for in the statute cannot be conducted.  Page 14 of the specification states that in a non-limiting embodiment the fixing means may be fixing lugs, page 16 of the specification states that in a different embodiment the fixing means may be a elastically deformable fastener, whereas page 3 of the specification states that in another non-limiting embodiment the fixing means may be a welded structure.  In other words, the specification includes a scattered list of non-limiting examples which is not sufficient to comply with the requirement to clearly designating a particular structure.  It is unclear what structure corresponds to the fixing means, and therefore the statutory claim interpretation cannot be conducted and the claim scope cannot be discerned.  In this regard, see e.g. MPEP 2181(III)(“To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”), and see also MPEP a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added).  
In line 2 of claim 4, the term “blocking means” invokes 112(f) as described above, but the specification does not clearly point out the structure which corresponds to the generic placeholder in the claim and therefore the claim interpretation provided for in the statute cannot be conducted.  Various portions of the specification state that the blocking means can be an anchoring device, a plurality of stops, a weld, a slide, two slides, etc.  The inclusion of various scattered non-limiting examples does not comply with the requirement to clearly designate a particular structure which corresponds to the generic placeholder in the claim.  In addition, the term “anchoring device” itself constitutes a generic placeholder.  Because the claim interpretation provided for by statute cannot be conducted, the claim scope cannot be discerned.  See e.g. MPEP 2181(III) as cited above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15–17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sassi (WO 2016/001142)
	Sassi discloses a fluid storage facility (figure 2), the storage facility comprising 
	a supporting structure (19, 43) and 
	a sealed and thermally insulating tank (4, 5, 6, 7), the tank having at least one bottom wall (4, 6) fixed to the supporting structure, 
	wherein the bottom wall (4, 6) has a structure with multiple layers superimposed in a direction of thickness (vertical direction in figure 1), including at least one sealing membrane (paragraph 0085, corrugated iron plates) and at least one thermal insulation barrier (6) arranged between the sealing membrane and the supporting structure (43, 19), 
	wherein the bottom wall (4, 6) has a sump structure (11, 13, 14) locally interrupting the sealing membrane of the bottom wall, the sump structure having a rigid container having a side wall (11), the container being arranged through the thickness of the bottom wall (4, 6), and the sump structure comprising at least one fixing means (paragraph 0019, the flange 19 is welded to the sump wall 11, and the weld is the fixing means), the fixing means designed to fix the rigid container to the supporting structure at a fixing point of the side wall (figure 2, paragraph 0019), and
	Sassi does not specifically state that the at least one fixing means allows a relative movement of the side wall of the container with respect to the supporting 
	The claim language “allows relative movement” is functional and is interpreted in accordance with MPEP 2114.  Page 3 of the pending specification states that the fixing means can be a weld.  Because the structure in the prior art is the same as the structure which is disclosed as performing the claimed function, the evidence currently in the record supports a determination that the claim language is met by the structure of the prior art.  See e.g. MPEP 2114, “where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sassi (WO 2016/001142) in view of Hartzler (US 2013/0287520) and Arbona (US 7,153,054)
fluid storage facility (figure 2), the storage facility comprising 
	a supporting structure (19, 43) and 
	a sealed and thermally insulating tank (4, 5, 6, 7), the tank having at least one bottom wall (4, 6) fixed to the supporting structure, 
	wherein the bottom wall (4, 6) has a structure with multiple layers superimposed in a direction of thickness (vertical direction in figure 1), including at least one sealing membrane (paragraph 0085, corrugated iron plates) and at least one thermal insulation barrier (6) arranged between the sealing membrane and the supporting structure (43, 19), 
	wherein the bottom wall (4, 6) has a sump structure (11, 13, 14) locally interrupting the sealing membrane of the bottom wall, the sump structure having a rigid container having a side wall (11), the container being arranged through the thickness of the bottom wall (4, 6), and the sump structure comprising at least one fixing means (paragraph 0019, the flange 19 is welded to the sump wall 11, and the weld is the fixing means), the fixing means designed to fix the rigid container to the supporting structure at a fixing point of the side wall (figure 2, paragraph 0019), and
	Sassi does not specifically state that the at least one fixing means is configured to allow a relative movement of the side wall of the container with respect to the supporting structure in a transverse direction perpendicular to the side wall at the fixing point of the container, the relative movement being greater than 1 mm.

	Arbona teaches that it is known to form a fastener connection with a clearance for the purpose of allowing different thermal expansion between two components (figure 12 and column 1, lines 57-64).
	It would have been obvious to one skilled in the art to modify the device of Sassi to have a fastener connection with a clearance between the cylinder 11 and the flange 19 or between the flange 19 and the strip 43, based on the teaching of Hartzler and Arbona, in order to allow for thermal expansion or other relative movement between the components to minimize stress and strain on the components.  Regarding the size of the clearance, it is noted that implementing the clearance in the device of Sassi as discussed above will necessarily require selecting a clearance size, and the selection of any particular numerical value is a matter of design choice or routine change in size or dimensions in the absence of evidence of unexpected results.  

	Regarding claims 2 and 3, see figure 2 of Sassi which shows the cylindrical shape.  

	Regarding claims 4-18 and 20, see figures 2 and 3 of Hartzler and figure 12 of Arbona and the obviousness rationale set forth above.  

	Regarding claims 15 and 19, see paragraph 0088 in combination with figure 2 which disclose that the elements 43 are disposed regularly around the sump.  

	Regarding claim 21, see figure 12 and paragraph 0118 of Sassi which discloses that tank is in an outer hull of a ship and the supporting structure is the inner hull of the ship.  

	Regarding claim 22, Sassi discloses a cold liquid product (LNG) is conveyed through insulated pipes from or to an offshore or onshore storage facility to or from the tank of the ship (paragraph 0018).

	Regarding claim 23, paragraph 0118 of Sassi discloses that the pipes are insulated (“a bundle of insulated flexible pipes”), and paragraph 0019 discloses that the station 75 includes a pump.






Other Prior Art
The attached PTO-892 lists references which are not cited above but are considered relevant to this application, including:
Hayton (US 9,422,956) discloses a fastener configured for thermal expansion;
Stewart (US 5,870,871) discloses a configuration of a sump;
Jean (US 2014/0124086) discloses a configuration of a tanker ship;
Postma (US 6,036,422) discloses a fastener configured to allow relative movement of two components;
McCown (US 4,170,952) discloses a configuration of insulation inside a ship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799